.;                                                                                                                                                             ,i
     •·
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of l   ··)"



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                          v.                                        (For Offenses Committed On or After November 1, 1987)


                          Abimael Santiago-Romero                                   Case Number: 3:19-mj-24166

                                                                                    Grant L. Edd
                                                                                    Defendant's Attorne


     REGISTRATION NO. 9082 8298
                                                                                                                   FILED
     THE DEFENDANT:                                                                                                 OCT 15 2019
      IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                   ' lJ ,.:,.   ',_1 ......     '"
      D was found guilty to count( s)                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                        IBY                      ucl""U11
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                              Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

      •    The defendant has been found not guilty on count(s)
                                                                              -------------------
      •    Count( s)
                          ------------------
                                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                  /•,    TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, October 15, 2019
                                                                                  Date oflmposition of Sentence



                                                                                  I ~ ~ A R R Y M. KW<REN
          ;,                                                                      UNITED STATES MAGISTRATE JUDGE
           \         'i
                      \



     Clerk's Office Copy                                                                                                        3: 19-mj-24166
